DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Claims 1-21 are now pending in the instant application.

2.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on May 24, 2021 is acknowledged.

3.	Claims 15-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2009/152452-A1, Pub Date: 17 December 2009).
	Yang et al teaches a method of enhancing the expression (i.e. manufacturing) of botulinum neurotoxin serotype E (Para (004).   The botulinum neurotoxins (BONTs) are a family of seven antigenically different protein toxins (serotypes A, B, C, D, E, F, and G); Para [048].  The
methods of the present invention can be used to increase or enhance the expression of a variety of Clostridium neurotoxins or neurotoxin 
oC and 20oC (Para [020]). In one embodiment of the invention, the method for increasing soluble
Clostridium toxin and toxin fragment production further comprises, after reducing the temperature of the culture, growing the host cells for an additional period of time under conditions that permit expression of the gene....In one embodiment of the invention, the cells are cultured an additional about 16 to 20 hours at about 16oC; Para [0122].  For the production of rLHN/E....seed cultures were grown...During the initial growth in the fermentor the temperature was kept at 37oC.  The pH of the culture was maintained at 7.0.  The temperature of the culture was decreased to 16oC...The culture was maintained at 16oC...for 20 more hours; See Example 4; See Table 6), but does not specifically teach an example or embodiment wherein specifically the botulinum neurotoxin serotype E, and not just a neurotoxin fragment from serotype E, is manufactured and fermented at a low temperature.   The methods of the present invention can be used to increase or enhance the expression of a variety of Clostridium neurotoxins or neurotoxin fragments, including, but not limited to, BoNT/A, BoNT/B, BoNT/E....LHN/E...) comprising a fermentation step, wherein the temperature of the fermentation step is less than 20oC (Para [020]).   However, Yang does teach that the method may be used to ferment and enhance the expression of different protein toxins, including botulinum neurotoxin serotype E (Para [048]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method described in Yang to manufacture the botulinum neurotxin serotytype E to create a pure toxin by fermenting the botulinum neurotoxin oC as it may reduce the amount of unwanted aggregates that form during the fermentation process, and thus increase the purification of the botulinum neurotoxin, and increases the efficiency and cost-effectiveness of the protein production process (Para [011]).  There is a need for methods of producing neurotoxin fragments.... that result in an increase in proportion or an increase in total amounts of soluble rLHN during fermentation. Methods that increase the proportion or total amount of rLHN minimize the formation of aggregates, both during the fermentation process and during downstream purification procedures. Accordingly, methods that increase the amount or proportion of soluble protein increase the efficiency and cost-effectiveness of the protein-production process Para [048].  The methods of the present invention can be used to increase or enhance the expression of a variety of Clostridium neurotoxins or neurotoxin fragments, including, but not limited to, BoNT/A, BoNT/B, BoNT/E....LHN/E...).  Yang teaches the method of Claim 3, but does not specifically teach wherein the duration of the fermentation step is seven (7) days. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation prolonging the fermentation step for a determined period of time in order to produce the maximum amount of botulinum neurotoxin while preventing the culture from forming aggregates, and therefore decreasing its purity.  Yang et al does not specifically teach wherein the temperature of the fermentation step
is 10oC, +/- 2oC.   Yang et al teaches wherein the temperature of the fermentation step is between 5oC and 20oC (Para [020].   However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum temperature of the fermentation step oC and 20oC, which encompasses less than 20oC, 10oC, +/- 2oC, 15oC, +/- 2oC, between 10oC and 15oC (Para [020]).    The prior art teaches that it is desirable to use various fermentation temperatures to manufacture botulinum neurotoxin serotype E.  There is a need for methods of producing neurotoxin fragments....that result in an increase in proportion or an increase in total amounts of soluble rLHN during fermentation. Methods that increase the proportion or total amount of rLHN minimize the formation of aggregates, both during the fermentation process and during downstream purification procedures.  The claimed invention is prima facie obvious in view of Yang et al, absent any convincing evidence to the contrary.

9.	Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ton et al (PGPub 2012/0245324-A1, Pub Date: 27 September 2012; PGPub 2016/0097045-A1, Pub Date: 07 April 2016).
	Ton et al(PGPub 2012/0245324-A1) teaches a method of manufacturing botulinum neurotoxin serotype E comprising a fermentation step (Para [0064];  Our invention also comprises a compounding method for making a substantially APF pharmaceutical composition in which the active ingredient is a biologically active botulinum neurotoxin, comprising the steps of obtaining a biologically active botulinum neurotoxin by (i) providing a fermentation medium which is substantially free of animal products; (ii) fermenting Clostridium botulinum bacteria in the fermentation medium.... The botulinum neurotoxin is selected from the group consisting of botulinum 
composition... These steps can comprise obtaining a purified clostridial toxin...In a second step selected clostridial colonies can be
fermented in a first suitable medium...), wherein the pH of the growth step is between 6.0 and 8.0 Para [0062].   As one embodiment, the
pH of the fermentation medium can be adjusted to be between about pH 6.0 and about pH 8, preferably between about pH 6.8 and about
pH 7.6 at commencement of the fermenting step, more preferably about pH 7.3), but does not teach a specific example/embodiment, wherein specifically botulinum neurotoxin serotype E is subjected to a fermentation step at a pH between 7.2 and 9.3.  However, Ton does teach that botulinum neurotoxin type E may he chosen as the neurotoxin used in the fermen-tation step that is preferably at a pH of about 7.3 (Para [0064]; Para [0062]). Therefore it would have been obvious to one of ordinary skill in the art to use the method described in Ton et al to subject botulinum neurotoxin serotype E to a fermentation step having a pH of about 7.3 or a pH about 8.     Ton et al teaches the method, wherein the pH is 7.5 +/- 0.3 (Para [0062]; As one embodiment, the pH of the fermentation medium can be adjusted to be between about pH 6.0 and about pH 8, preferably between about pH 6.8 and about pH 7.6 at commencement of the fermenting step. more preferably about pH 7.3).  The person of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in selecting a desirable growth pH for fermentation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation prolonging the fermentation step for a growth using the 


.

11.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645